Citation Nr: 1718210	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  13-13 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 1, 2015.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to July 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2015, the Veteran testified in a hearing before the undersigned.  A transcript of the hearing is associated with the claims file.  

In July 2016, the Board granted TDIU effective February 1, 2015, and remanded the prior time period to the RO for additional development.  It has now returned to the Board for appellate review.  Pursuant to the remand, the RO requested the Veteran's Social Security Administration (SSA) records in October 2016.  However, a negative response from SSA received in October 2016 noted that the Veteran's medical records had been destroyed.  Thus, the RO substantially complied with the Board's remand instructions and an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

Furthermore, as discussed in the Board's July 2016 remand, the Veteran did not meet the threshold percentage requirement to establish eligibility for schedular TDIU pursuant to 38 C.F.R. § 4.16(a) prior to December 9, 2013.  Based on the evidence, the Board concluded that the Veteran's claim should be referred to the Director of Compensation and Pension Service (the Director) for a determination as to whether he was entitled to an extraschedular TDIU rating prior to February 1, 2015 in accordance with 38 C.F.R. § 4.16(b) and Bradley v. Peake, 22 Vet. App. 280 (2008).  The RO complied with this request, and the Director issued a February 2017 letter concluding that entitlement to a TDIU evaluation on an extraschedular basis from June 25, 2010 to December 8, 2013 was not established.  Moreover, that letter noted that the Veteran's right knee DJD was evaluated at 100 percent disabling effective December 9, 2013, and found that the evidence showed that the combined functional effects of all of his service-connected disabilities prevented employment from December 9, 2013.  Therefore, the Board has complied with the legal requirements of referring the case for extraschedular consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. From June 25, 2010 to December 8, 2013, the evidence of record does not show that the Veteran's service-connected disabilities alone precluded substantially gainful employment.

2. From December 9, 2013 to January 31, 2015, the Veteran was assigned a total disability rating for his service-connected right knee total arthroplasty (following surgery), and the evidence did not show that a single service-connected disability alone resulted in his inability to pursue substantially gainful employment. 


CONCLUSION OF LAW

The criteria for entitlement to TDIU prior to February 1, 2015 were not met.  38 U.S.C.A. §§ 5107, 7104 (West 2014); 38 C.F.R. §§ 3.341(a), 4.16(b), 4.19 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.  


I. TDIU from June 25, 2010 to December 8, 2013

In his October 2010 application for increased compensation based on unemployability (TDIU claim), the Veteran contended that all of his service-connected disabilities prevented him from securing or following any substantially gainful occupation.

Prior to December 9, 2013, the Veteran did not meet the threshold percentage requirement to establish eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a).  He was service-connected for tender scars (10 percent), right femur mid shaft femur fracture (20 percent), degenerative joint disease of the right knee (10 percent), lumbar spine condition (10 percent), ankle strain (10 percent), tinnitus (10 percent), and right ear hearing loss (noncompensable) for a combined evaluation of 50 percent.  Even if all the right leg ratings were combined and considered as a single disability (since they all resulted from a common etiology - the right femur fracture), or all the orthopedic disabilities were combined (as they affect a single bodily system), they would not combine to 60 percent to qualify for schedular consideration.

Where the percentage requirements of 38 C.F.R. § 4.16(a) are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16(b).  In such cases, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age that would justify a TDIU.  38 C.F.R. 
§§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

Once the Director declines to assign an extraschedular TDIU rating, the issue of extraschedular rating under 38 C.F.R. § 4.16(b) is no longer before the Board in the first instance.  In this case, although the Director found that entitlement to extraschedular TDIU was not warranted for the period from June 25, 2010 to December 8, 2013, the Board still has the authority to consider whether to award extraschedular TDIU after referral to the Director.  See Anderson v. Shinseki, 22 Vet.App. 423, 427 (2009) ("[T]here is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal."); Wages v. McDonald, No. 13-2694 (Vet. App. January 23, 2015) (per curiam) (finding that the Board erroneously relied upon the determination of the Director of Compensation and Pension Service as evidence, rather than merely "the de facto decision of the agency of original jurisdiction," subject to de novo review).  

In this case, a March 2002 statement by the Veteran's private doctor, Dr. B.S., noted the Veteran had been unable to work for eight months due to severe back pain and degenerative disc disease.  Dr. B.S. opined it was "improbable" that the Veteran would resume working.  

In November 2008, a VA medical examiner noted that most of the Veteran's current limitations were due to his right hip pain.  In May 2010, a VA medical examiner noted the Veteran had retired in 2002 due to lower lumber spine problems and right leg symptoms.  His noted functional limitations due to his right femur fracture included the ability to stand for fifteen to thirty minutes and the ability to walk a quarter mile.  In August 2010, a VA examiner noted that the Veteran reported that he had worked as a trucker for thirty-two years after his military service and that his hearing loss had "significant" effects on his occupation.  
In his October 2010 TDIU claim, the Veteran asserted entitlement to TDIU for all of his service-connected disabilities.  Specifically, he stated that he had worked as a truck driver beginning in January 1990, last worked in January 2002, and became too disabled to work in January 2008.  He reported that he completed high school and did not have any other education or training before he become too disabled to work.  He elaborated in his December 2015 hearing that he had been employed as a truck driver for 32 years and that he left his job in 2002 because his doctors told him he could not drive anymore.  His representative stated that primarily his disabilities were associated with his right leg and he should be granted a TDIU back to 2002.  The Veteran also noted he had a lot of back pain and his wife commented that he could hardly get out of bed.  He also asserted he had been awarded Social Security Administration (SSA) disability benefits due to his disabilities around 2002 or 2003.

During his May 2011 VA joints examination, the Veteran reported he had retired in 2002 due to back problems.  The examiner opined as to the effects of the Veteran's service-connected back disability on his usual occupation and resulting work problems that he needed to be assigned different duties.  Noted effects on occupational activities included decreased mobility and pain.  In a May 2011 addendum opinion, a VA audiologist found that his hearing loss and tinnitus would have "significant" effects on his occupation because he may experience difficulty understanding what is said in the presence of background noise and when visual cues are not present, difficulty localizing the origin of sounds, and communication difficulties.  The examiner also noted his constant tinnitus would make it difficult to complete tasks requiring concentration in a quiet environment.  

A June 2011 VA treatment record noted the Veteran presented for evaluation of his bilateral knee discomfort, but he had "some other issues regarding his back which actually make his longer walking or prolonged sitting difficult."  

A July 2011 statement from Dr. B.S. noted the Veteran was unemployable due to his service connected injuries but included no supporting reasoning.

The Veteran was afforded another VA joints examination in September 2011.  He reported that he had retired as a truck driver due to back problems.  The examiner opined that the Veteran's right ankle degenerative joint disease and right knee severe osteoarthritis caused significant effects on his usual occupation, to include decreased mobility, problems with lifting and carrying, and pain.  The examiner found the Veteran should be assigned different duties.  The examiner also opined that the Veteran was unable to secure and maintain gainful employment most likely caused by or a result of his service connected disabilities, explaining that the Veteran "was unable to pass his physical exam due to his current back condition.  Additionally his right hip, knee, and ankle pain prevents him from being able to secure work in a physical work environment.  Because of his current medical conditions he is unable to secure and maintain work even in a sedentary work environment."  A September 2011 VA addendum opinion found the Veteran would not be able to perform physical employment due to his degenerative joint disease of the right hip and right knee, compression factor of the T11, and right ankle strain.  The examiner also opined that sedentary employment would be very difficult based on his T11 compression fracture and residual low back pain.

The Veteran was also afforded a VA audiology examination in September 2011.  The examiner opined that his hearing loss would affect his occupation because he may experience communication difficulties in less than ideal listening environments, including but not limited to understanding what is said in the presence of background noise or when visual cues are absent.  The examiner further opined that he may also experience difficulty understanding what is said if the person speaking is at a distance, and that localizing the origin of sounds may prove problematic.  Also, the examiner found that due to the constant ringing of his tinnitus, activities involving concentration or performance in a quiet environment may be difficult.  A June 2014 VA audiology examiner opined that the Veteran's tinnitus impacts his ability to work because the Veteran stated it was irritating. 

At his December 2015 video conference hearing, the Veteran testified that he had stopped working in 2002 as a truck driver because his doctors had told him he could not drive anymore.  His wife testified that the doctors had told him that if he continued driving, his "leg could give out" and he would not be able to stop the truck.  The Veteran's representative stated that the Veteran had been awarded SSA disability benefits after his medical retirement in 2002.  His representative asserted that the Veteran's primary service-connected disabilities were those associated with his right leg.

After a full review of the record, the Board finds that the claim must be denied for the period from June 25, 2010 to December 8, 2013 because the evidence does not show that the Veteran's service-connected disabilities alone rendered him unable to secure and follow a substantially gainful occupation.

Initially, the Board finds the December 2010 VA examiner's opinion to be of great probative value.  Specifically, the examiner opined that the Veteran's right hip and thigh scars and right femur fracture with no significant residual symptoms would not have any impact on the Veteran's ability to perform sedentary or physical labor.  The examiner's conclusion was supported by an examination of the Veteran as well as a review of his employment and medical history, and was consistent with the verifiable facts regarding the Veteran's condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  

Furthermore, a January 2011 submission by the Veteran's former employer, a trucking company, stated that the reason for the termination of his employment as a driver in March 2002 was degenerative disc disease per Dr. W.C.  The Board notes that while the Veteran is service-connected for residuals of a T11 compression fracture (claimed as a lumbar spine condition), he is not service-connected for degenerative disc disease.  Moreover, various VA treatment records from this period, including one from April 2013, noted that the Veteran had filed a workers' compensation claim for his back disability, suggesting that he attributed his occupational impairments stemming from that condition to a post-service, work-related event, as opposed to his service-connected back condition.  


The Board acknowledges the March 2002 statement by Dr. B.S in which he opined that it was improbable that the Veteran would resume working due to severe back pain and degenerative disc disease.  However, as discussed above, the Veteran is not service-connected for degenerative disc disease, and therefore the Board does not find this opinion probative.  Moreover, this 2002 opinion is not probative as to whether the Veteran was unemployable during the time period under consideration here, from June 2010 to December 2013.

Furthermore, the Board recognizes the favorable VA examiners' findings and the Veteran's lay reports to those VA examiners regarding his functional and occupational impairments due to his service-connected disabilities, as discussed above.  The Board also considered the Veteran's and his wife's December 2015 hearing testimony that he had stopped working in 2002 as a truck driver because his doctors told him he could not drive anymore due to his leg condition, as well as his other lay statements of record.  The Board does not doubt the adverse impact that the Veteran's service-connected disabilities have had on potential employment.  However, such limitations are already recognized by the 50 percent combined, schedular rating in effect for the period from June 25, 2010 to December 8, 2013, and do not equate to an inability to obtain or maintain gainful employment.

Specifically, the Board recognizes the September 2011 VA examiner's opinion that the Veteran was unable to secure and maintain gainful employment most likely caused by or a result of his service connected disabilities, but does not find it probative for the following reasons.  First, the examiner explained that the Veteran previously had worked as a truck driver and was unable to pass his physical exam due to his current back condition.  That conclusion seems to have been based on the Veteran's lay report of having had to retire from his work as a truck driver in the early 2000s due to his back condition.  However, the period under consideration here is from June 25, 2010 to December 8, 2013.  Second, the examiner's conclusion that sedentary employment would be "very difficult" based on his T11 compression fracture and residual low back pain does not equate to unemployability.  As discussed above, such occupational impairments do not equate to unemployability and are already recognized by the schedular ratings in effect from June 25, 2010 to December 8, 2013.  Finally, the examiner improperly concluded that the Veteran was "unable to secure and maintain gainful employment."  While the examiner was competent to opine as to the medical issue of the Veteran's functional and occupational impairments attributable to his service-connected disabilities, it is ultimately VA adjudicators' role to evaluate the legal issue of unemployability.

Moreover, the Board recognizes the Veteran's representative's assertion during the December 2015 hearing that the Veteran had been awarded SSA disability benefits after his medical retirement in 2002.  As discussed further below, the RO could not obtain the Veteran's SSA records because they had been destroyed.  Therefore, it is unclear for which condition(s) the Veteran was awarded SSA disability benefits.  Also, even if the Veteran's SSA records were available, the Board notes that, while SSA findings constitute probative evidence with respect to a TDIU claim, they are not dispositive or altogether binding on VA.  SSA's legal criteria for assessing disability for SSA benefits purposes differs in important respects from VA's framework for determining entitlement to TDIU.  SSA bases disability on a claimant's maximum residual functional capacity (MRFC), and whether there is substantial gainful activity that could be performed with that MRFC.  A claim for TDIU focuses on unemployability based on impairments caused only by service-connected disabilities.  Moreover, unlike SSA, VA does not take into account age in making its determination.

The Board also acknowledges the July 2011 statement from Dr. B.S. in which he opined the Veteran was unemployable due to his service connected injuries.  As that opinion was completely conclusory, the Board gives it no weight.

In summary, the Board finds that the Veteran is not entitled to TDIU on an extraschedular basis from June 25, 2010 to December 8, 2013.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.


II. TDIU from December 9, 2013 to January 31, 2015

From December 9, 2013, until January 31, 2015, the Veteran was awarded a total schedular disability rating for his service-connected right knee total arthroplasty.  [Again, the Board previously granted TDIU beginning February 1, 2015.]   

In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability or disabilities separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  In Bradley, the veteran had been in receipt of TDIU until the time at which he was awarded a 100 percent combined schedular rating.  See Bradley, 22 Vet. App. at 293.  The Court determined, however, that "the Secretary should have assessed whether [the Veteran's] TDIU rating was warranted based on his PTSD alone before substituting a combined total rating for his TDIU rating."  Id. at 294.  The Court reasoned that "a TDIU rating for PTSD alone would entitle [the Veteran] to SMC benefits as an additional benefit not otherwise provided to persons with a 100 [percent] combined rating."  Id.  

Accordingly, under Bradley, VA should potentially consider whether TDIU is warranted for a particular service-connected disability even when a schedular 100-percent rating is already in effect for other service-connected disabilities in order to determine the veteran's eligibility for SMC under section 1114(s).  Id.  A TDIU rating based upon multiple disabilities does not meet the requirement of a single disability requirement of 38 U.S.C.A. § 1114 (s).  See Buie v. Shinseki, 24 Vet. App. 242 (2010). 

However, these principles do not apply in this case because there was no showing that a single service-connected disability alone resulted in an inability to obtain or retain gainful employment.  In fact, the Veteran has contended he is entitled to TDIU as a result of all of his service-connected disabilities; indeed, his representative asserted during the December 2015 hearing regarding the issue of TDIU that his primary service-connected disabilities were those associated with his right leg.  Therefore, the Board finds that the issue of entitlement to TDIU on an extraschedular basis is moot and therefore dismissed from December 9, 2013 to January 31, 2015.


III. Duties to Notify and Assist

The duty to notify the Veteran was satisfied by letters sent in November 2010 and August 2011.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran does not assert any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA treatment records and prior employment information were obtained.  Although the RO attempted to obtain his SSA records pursuant to the Board's July 2016 remand, SSA provided a negative response in October 2016 indicating that the Veteran's records had been destroyed.  Moreover, although the evidence of record indicates that the Veteran underwent treatment with some private medical providers, letters sent in November 2010 and August 2011 asked the Veteran to complete and return enclosed releases so that RO could attempt to obtain such private treatment records; however, the Veteran did not respond.  

Furthermore, the Veteran was afforded multiple VA examinations for his service-connected disabilities and a September 2011 VA medical addendum opinion, as discussed further above.  Those examinations and their associated reports were adequate because they were prepared by appropriate medical professionals, based on an accurate review of the Veteran's record, history, and symptomatology, and included the necessary objective findings.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Finally, the VLJ who conducted the hearing fulfilled the duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the December 2015 Board video conference hearing, the VLJ helped the Veteran identify relevant evidence, including outstanding SSA records, and elicited favorable testimony.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R.§ 3.103(c)(2), and neither has identified any prejudice in the conduct of the Board hearing.  

Therefore, the Board finds VA's duties to notify and assist have been satisfied, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to TDIU prior to February 1, 2015, is denied.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


